Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 01/05/2022 to Application #16/698,439 filed on 11/27/2019 in which Claims 2-7 are pending.

Status of Claims
Claims 2-7 are pending, of which Claims 2-7 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 01/05/2022
Applicant’s most recent claim set of 01/05/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Riyazhassan Asaria on March 23, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 6: (Currently Amended)
Regarding Claim 6, in Claim 6 Line(s) 7-8, replace the phrase:
“and the nodes within the cluster are connected an Intranet of the cluster.”
with the following:
“and the nodes within the cluster are connected to an Intranet of the cluster.”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are considered allowable.

The instant invention is directed to methods for providing a transaction signature method for storing and managing keys in a trusted execution environment.

The closest prior art, as recited, DI IORIO et al. US Patent Application Publication #2019/0354970 and YI et al. US Patent Application Publication 
Regarding Claim 2:
Although the combination of DI IORIO et al. and YI et al. teaches utilizing a transaction signing computer system with a transaction signing computer device that implements a transaction signature method for storing and managing keys, configuration of a blockchain cluster based on a plurality or multiple computing nodes, a transaction signing computer device that generates a private key according to a BIP-32 protocol based on an internal parent key amongst a cluster of managed keys, and a node with a trusted execution environment (TEE) within a cluster of managed nodes that secures signing transactions, DI IORIO et al. and YI et al. fails to teach the step of signing the transactions comprises a step of requesting, by a cloud server, a signature comprising a BIP-32 root public key of a key to be signed, a BIP-32 path to be signed, data to be signed, or authentication information of an administrator who has approved the signature from an external relay of the cluster, and obtaining, by an internal relay within the cluster communicating with the external relay through a separate communication channel, the signature by transmitting results of execution of the signature to the external relay using the node within the cluster.
In particular, applicant's unusual creation of a signature limitation in Claim 2 of "a signature comprising a BIP-32 root public key of a key to be signed, a BIP-32 path to be signed, data to be signed, or authentication information of an administrator who has approved the signature from an external relay of the cluster" does not meet the normal industry definition of a signature, since signatures are normally created by signing a hash or a digest of a group of data bytes, and do not comprise the data bytes themselves, which is clearly claimed in the above listed limitation found in Claim 2, and which was confirmed to be Applicant’s intent in an Examiner Initiated Interview with the Applicant, that as a result is the primary reason that the examiner found amended Claim 2 to be allowable.
When combined with the additional limitations found in Claim 2.

Regarding Claim 5:
Although the combination of DI IORIO et al. and YI et al. teaches utilizing a transaction signing computer system with a transaction signing computer device that implements a transaction signature method for storing and managing keys, configuration of a blockchain cluster based on a plurality or multiple computing nodes, a transaction signing computer device that generates a private key according to a BIP-32 protocol based on an internal parent key amongst a cluster of managed keys, and a node with a trusted execution environment (TEE) within a cluster of managed nodes that secures signing transactions, DI IORIO et al. and YI et al. fails to teach the step of configuring the cluster comprises a step of providing a certificate (CA) inserted into each node and for verifying an operating company and an administrator, transmitting the node into which the certificate has been inserted to a data center in which a cluster to which the node into which the certificate has been inserted belongs is located, configuring, by the data center, the cluster based on each node, and requesting the node to generate the internal key of the cluster so that a first internal key of the cluster is generated.
When combined with the additional limitations found in Claim 5.

Therefore Claims 2-7 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pepe et al - US_20190375373: Pepe et al teaches blockchain networked device security.
Alwar et al - US_20180191503: Alwar teaches crypto asset efficient transfer and social aggregating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498